          Case 1:14-cv-14176-ADB Document 605 Filed 10/30/18 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   BOSTON DIVISION

 STUDENTS FOR FAIR ADMISSIONS, INC.,
           Plaintiff,
      v.
                                                              Civil Action No. 1:14-cv-14176-ADB
 PRESIDENT AND FELLOWS OF HARVARD
 COLLEGE,
           Defendant.

                     REPLY IN SUPPORT OF ADMISSION OF P438 AND P588

        Plaintiffs’ Exhibits P438 and P588 contain the databases at the very heart of this case. Those

files are the raw data from which SFFA’s and Harvard’s experts drew their conclusions about whether

Harvard discriminates against Asian-American students in the admissions process. There is no

question that the central issue in this case—whether Harvard’s admissions practices reflect

discrimination against Asian-Americans—is being determined in large part on the basis of statistical

analysis of those very application files that are in the database.” Harvard does not argue that these

databases are irrelevant under Rule 401. Nor does Harvard challenge the authenticity or reliability of

the data at issue.

        In urging the exclusion of this plainly relevant evidence, Harvard cites only Rule 1006, but that

is a rule of inclusion, not exclusion. Rule 1006 provides that the “proponent” of the evidence (here,

SFFA) “may” use a summary, chart, or calculation to “prove the content of” voluminous evidence

that could not be conveniently examined in court. But absolutely nothing in the text of Rule 1006

purports to limit or restrict the admissibility of the underlying evidence if the proponent seeks to

introduce it alongside the summary charts. For example, in United States v. Fahnbulleh, 752 F.3d 470,

478-79 (D.C. Cir. 2014), the D.C. Circuit affirmed the admission of “36 binders containing over 10,000

pages of raw data,” as well as Rule 1006 summaries of that data.
         Case 1:14-cv-14176-ADB Document 605 Filed 10/30/18 Page 2 of 6



        Harvard relies heavily on the last sentence of Rule 1006, which states that “the court may order

the proponent to produce [the original data] in court.” But that sentence has no application here. That

language, by its plain terms, addresses a situation in which the proponent seeks to introduce only the

Rule 1006 summaries and not the underlying data. In that situation, the court may order the proponent

to produce the original data to give the other party an opportunity to examine it. But it provides no

basis for the other party to oppose production of the underlying data.

        In its opposition to the admission of Plaintiffs’ Exhibits 438 and 588, Harvard does not cite a

single case finding that a district court erred or abused its discretion by admitting raw data as well as

summaries of the data under FRE 1006. In Air Safety, Inc. v. Roman Catholic Archbishop of Boston, 94 F.3d

1 (1st Cir. 1996), the plaintiff sought to introduce summaries under Rule 1006 even though it had not

made the underlying data available to the defendant; the First Circuit affirmed the exclusion of such

evidence because the plaintiff did not “make the originals or duplicates available for examination” as

the plain text of Rule 1006 requires. See id. at 7-9. The Court noted in dicta that the evidence in Rule

1006 summaries need not be admitted at trial, but did not discuss the factors that would guide the court’s

discretion on that question n because no issues were presented in the case. See id. at 7 n.14.

        Harvard also cites United States v. Milkiewicz, 470 F.3d 390, 396 (1st Cir. 2006) for the

proposition that “evidence underlying summaries need not be admitted into evidence.” But the second

half of the quoted sentence—which Harvard fails to cite—makes clear that “nothing in [Rule 1006]

forecloses a party from” introducing the underlying evidence. Id. (emphasis added). In all events, the

Court’s actual holding in Milkiewicz addressed the interplay between Rule 1006 (summary evidence)

and Rule 611 (pedagogical aides), which is irrelevant to the admission of the exhibits at issue here.

        United States v. Bakker, 925 F.2d 728 (4th Cir. 1991), is also inapposite. Once again, this case

does not involve a court refusing to admit the underlying data. The defendant in Bakker argued that the

prosecution could not introduce summaries of voluminous videotapes unless the full tapes had been



                                                    2
         Case 1:14-cv-14176-ADB Document 605 Filed 10/30/18 Page 3 of 6



admitted. The court rejected that argument based on the plain text of Rule 1006. But nothing in

Bakker suggests that the underlying data is inadmissible when a party seeks to introduce the raw data

alongside a Rule 1006 summary sheet.

       Finally, Harvard argues throughout its opposition that the underlying databases should not

be admitted into evidence because they contain confidential or sensitive information. But Harvard

cites zero authority holding that this is a ground for excluding otherwise-admissible evidence. If

Harvard believes that the databases should remain under seal after the conclusion of trial, the parties

can address that issue in connection with the Court’s resolution of the other confidentiality and

sealing issues in this case. Indeed, SFFA does not object to the Court receiving this information

under seal. But that issues is not a ground to exclude relevant evidence from the trial record.




                                                   3
       Case 1:14-cv-14176-ADB Document 605 Filed 10/30/18 Page 4 of 6



Dated: October 30, 2018           Respectfully submitted,


                                  /s/ Adam K. Mortara
                                  Adam K. Mortara
                                  J. Scott McBride
                                  Krista J. Perry
                                  Bartlit Beck Herman Palenchar & Scott LLP
                                  54 West Hubbard Street, Suite 300
                                  Chicago, IL 60654
                                  312.494.4400
                                  adam.mortara@bartlit-beck.com
                                  scott.mcbride@bartlit-beck.com
                                  krista.perry@bartlit-beck.com

                                  John M. Hughes
                                  Katherine L.I. Hacker
                                  Meg E. Fasulo
                                  Bartlit Beck Herman Palenchar & Scott LLP
                                  1801 Wewatta Street, Suite 1200
                                  Denver, CO 80202
                                  303.592.3100
                                  john.hughes@bartlit-beck.com
                                  kat.hacker@bartlit-beck.com
                                  meg.fasulo@bartlit-beck.com

                                  William S. Consovoy
                                  Thomas R. McCarthy
                                  Michael H. Park
                                  J. Michael Connolly
                                  CONSOVOY MCCARTHY PARK PLLC
                                  3033 Wilson Boulevard, Suite 700
                                  Arlington, Virginia 22201
                                  703.243.9423
                                  will@consovoymccarthy.com
                                  tom@consovoymccarthy.com
                                  park@consovoymccarthy.com
                                  mike@consovoymccarthy.com
                                  Patrick Strawbridge BBO #678274
                                  CONSOVOY MCCARTHY PARK PLLC
                                  Ten Post Office Square
                                  8th Floor South PMB #706
                                  Boston, MA 02109
                                  617.227.0548
                                  patrick@consovoymccarthy.com




                                     4
Case 1:14-cv-14176-ADB Document 605 Filed 10/30/18 Page 5 of 6



                           Paul M. Sanford BBO #566318
                           BURNS & LEVINSON LLP
                           One Citizens Plaza, Suite 1100 Providence,
                           RI 02903
                           617.345.3000
                           psanford@burnslev.com
                           bcaldwell@burnslev.com

                           Attorneys for Plaintiff Students for Fair Admissions, Inc.




                               5
         Case 1:14-cv-14176-ADB Document 605 Filed 10/30/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system will be sent electronically

to the registered participants as identified in the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants on this 30th day of October, 2018.



                                                      /s/ Adam K. Mortara




                                                  6
